Citation Nr: 1438843	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  13-01 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1965 to January 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO).  In May 2013, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  


FINDING OF FACT

It is reasonably shown that the Veteran's right ankle disability is etiologically related to events in service.


CONCLUSION OF LAW

Service connection for a right ankle disability is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  
	
However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless.  Accordingly, the Board will address the merits of the claim.

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge may still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service and (3) a nexus between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran's service treatment records (STRs) are negative for any evidence of ankle injury.  His DD-214 notes that he received the Parachutist Badge.  During the May 2013 Board hearing, the Veteran testified that he completed over 50 jumps, twisting his right ankle on his first jump.  He stated that he never reported the injury because he wanted to complete jump school.  The Board finds no reason to question the Veteran's credibility.

In May 2010, the Veteran's treating VA physician reviewed x-ray findings (noting "cortical irregularity at the distal posterior tibia which may represent an old injury") and concluded there was evidence of an "old distal rt tibial injury" that was related to service and causing current disability requiring treatment.

On November 2012 VA examination, the examiner diagnosed chronic ankle pain syndrome, manifested by symptoms such as reduced range of motion, weakness, and painful motion.  He stated that he was unable to resolve the question of nexus "without resorting to mere speculation."  The examiner based this conclusion on the lack of relevant STRs, VA x-ray findings, and the length of time since the Veteran's active service.

In December 2012, the Veteran's treating VA physician provided an addendum to his May 2010 report, stating that the Veteran's right ankle abnormality "is more likely than not . . . connected to [his] service."

The competent medical evidence of record supports the Veteran's contention that his current right ankle disability is etiologically linked to his active service.  His treating VA physician reviewed x-ray evidence and considered the Veteran's reported service history before concluding that there was evidence of an old right tibial injury that was more likely than not related to the Veteran's active service and causing current right ankle disability.  [While the correct standard is "at least as likely as not," such error is harmless in this case, as the full benefit sought is being granted.]  The November 2012 VA examiner stated that he was unable to provide a nexus opinion, which the Board does not interpret as evidence either for or against the Veteran's claim, but did provide confirmation of current right ankle disability.  Thus, the Board finds that the medical evidence of record is either supportive of, or neutral toward, the question of nexus to service.

Given the medical and lay evidence outlined above, and after resolving all doubt in the Veteran's favor, the Board concludes that the Veteran has a current right ankle disability that is causally related to his military service; service connection for a right ankle disability is warranted.


ORDER

Service connection for residuals of right tibial injury is granted.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


